By JUDGE THOMAS A. FORTKORT
I have reviewed some of the cases which have [been] given me in support of [the] positions taken on Friday’s motion by the Defendant to dismiss those portions of Plaintiff’s motion for judgment concerning negligent entrustmcnt/negligent hiring. It is my decision to grant the Defendant’s motion to dismiss.
Under the facts alleged in this motion for judgment, there is insufficient evidence, which can be deduced, which would allow the finder of fact to conclude that the Defendant, A. G. Van Metre, Jr., Inc., is liable to this Plaintiff under the theory of negligent entrustment or negligent hiring. The allegation of the Plaintiff is simply that the Defendant has a poor driving record. Even *30if the Van Metre Company were aware of the employee’s driving record, it would not give rise to this action. The only Virginia cases which do give recovery on the theory of negligent entrustment are those in which the action of the defendant company is proximately related to the accident. For example, if it is known that an employee is intoxicated, and the employer permits him to operate a vehicle in such condition, then he is liable under the theory of negligent entrustment. This, of course, poses the issue in its strictest terms. There are cases which go beyond that type of direct knowledge, but no cases to my knowledge would find liability on behalf of the employer in a case such as the case at bar on the basis of a poor driving record. Poor driving record in and of itself is insufficient to render the employee unfit to drive a motor vehicle in the course of his employment. Accordingly, it is my decision to uphold the Defendant’s motion to dismiss. The condition of the truck and that effect on the accident is a separate kind of negligence against the company that is not affected by this ruling.